Citation Nr: 1330661	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  06-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include mitral valve prolapse (MVP).

2.  Entitlement to service connection for loss of vision in the left eye, to include secondary to a heart disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


			
INTRODUCTION

The Veteran had active military service from March 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board denied these claims in a March 2010 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a Memorandum Decision issued in January 2012, the Court vacated the Board's decision and remanded it for further development and readjudication.

The Veteran had requested and was scheduled for a Travel Board hearing before a Veterans Law Judge in March 2008, but did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2012).

In November 2012, the Board remanded this matter for further development, which has been completed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim to service connection for a heart disability (MVP) and loss of vision secondary to a heart disability, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran and her representative assert that the Veteran has MVP and loss of vision in the left eye that were incurred during military service.  The Board notes that there are very few service treatment records available for the Veteran, and all attempts to obtain additional treatment records dated in the early 1980s from multiple sources have been futile. 

Nonetheless, the Veteran submitted private treatment records indicating a diagnosis of "palpitations" in April 2003.  A notation on a private medical history indicates that a September 2009 echocardiogram (ECG) showed mild MVP.  Additionally, the Veteran has complained of loss of vision in the left eye due to a blood clot formed because of MVP while in service. 

The Board finds that the Veteran, as lay person, is competent to describe what she experienced, including heart palpitations and loss of vision since service.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Therefore, VA examinations are necessary to determine if the Veteran has a diagnosis of MVP or an eye disorder and, if so, whether either is related to active service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any current heart disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies, including an ECG, should be performed, and all findings should be reported in detail.

The examiner should provide a diagnosis of heart disability, to specifically include any findings of MVP

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current heart disability is related to service.  A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record.

2.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any current left eye disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should provide a diagnosis of any current left eye disability.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current left eye disability is related to service.  

The examiner should provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any left eye disability was caused or is aggravated by a heart disability, to include MVP.  

If the examiner determines that the Veteran's left eye disability is aggravated (i.e., permanently worsened) by heart disability (MVP), the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record.

3.  After completing the requested actions, and any additional notification and/or development warranted, the RO/AMC must readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



